Citation Nr: 0323753	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for perforated 
eardrums.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The appellant served on active duty from January 15, 1983, to 
February 8, 1983.  

This matter arises from a December 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought.  
The appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The appellant was shown to have bilateral hearing loss in 
1981 and 1983, prior to his entry into service, and was shown 
to have perforated eardrums shortly after his entry into 
service, but prior to the beginning of any military training.  

3.  The objective medical evidence discloses that the 
appellant's bilateral hearing loss and perforated eardrums 
pre-existed his entry into service and fails to disclose that 
they were permanently aggravated therein.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the appellant's active service.  38 U.S.C.A. §§ 1131, 
1132, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  



2.  Perforated eardrums were not incurred in or as a result 
of the appellant's active service.  38 U.S.C.A. §§ 1131, 
1132, 5103, 5107 (West 2002); 38 C.F.R. § 3.303, (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that he incurred bilateral hearing 
loss and perforated eardrums during his active service.  
Accordingly, he maintains that service connection for such 
disorders is warranted.  In such cases, the VA has a duty to 
assist the appellant in developing evidence necessary to 
substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the appellant has been fulfilled 
with respect to the issues addressed here.  The Board finds 
that the appellant has been provided with adequate notice of 
the evidence needed to substantiate his claims for service 
connection for a bilateral hearing loss and for perforated 
eardrums.  The appellant has also been provided with notice 
of what evidence the VA would obtain, and the evidence he was 
to provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case, and in various multiple 
correspondence to the appellant dated in October 2000, 
February 2001, August 2001, and May 2002 have effectively 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claims for service connection.  Here, the 
Board finds that the appellant has effectively been advised 
of the evidence necessary to substantiate his claims for 
service connection for bilateral hearing loss and perforated 
eardrums.  Via the above-captioned documents, the appellant 
was advised of the relevant statutes and regulations as were 
applicable to his claims, and of his rights and duties under 
the VCAA.  In view of the nature of the claimed disabilities 
at issue here, as well as the evidence already obtained, the 
Board finds that the VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the appellant's claims for service connection, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed to the extent necessary and practicable.  In short, 
the Board finds that all evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection for bilateral hearing loss and perforated 
eardrums, has been obtained.  The evidence of record includes 
the appellant's service medical records, post service 
clinical treatment records, a signed lay affidavit received 
from the appellant's father, and statements offered by the 
appellant in support of his claims.  

Here, the Board observes that the appellant was not afforded 
a VA rating examination.  In this case, there is no question 
that the appellant suffers from bilateral hearing loss or 
that he was found to have perforated eardrums upon his entry 
into service.  There is no reasonable possibility, however, 
in light of the audiometric findings contained in the 1981 
and 1983 service examination reports that a VA rating 
examination would substantiate the appellant's claim that his 
bilateral hearing loss or perforated eardrums were incurred 
at any point during his 24 days of active service.  That 
those disorders pre-existed the appellant's service is clear 
in the evidentiary record, and scheduling the appellant to 
undergo a VA rating examination would not serve any purpose 
other than to further delay adjudication of his appeal, and 
would not add anything of substance to the evidentiary 
record.  Moreover, the Board observes that the appellant 
declined the opportunity to appear before either a Hearing 
Officer or a Veterans Law Judge to present testimony at a 
personal hearing in support of his claims.  

Here, the Board finds that the appellant's service medical 
records, consisting of reports of his service entrance 
examinations, when viewed in conjunction with his 
contentions, provide a sufficiently accurate picture of the 
nature of his claimed bilateral hearing loss and perforated 
eardrums so as to allow for equitable determinations of those 
issues without requiring further attempts to obtain 
additional clinical treatment records which may not be 
available.  The Board is unaware of any additional relevant 
evidence which is available in connection with the 
appellant's claim, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate his claims for service connection for bilateral 
hearing loss and for perforated eardrums.  Therefore, no 
further assistance to the appellant regarding the development 
of evidence is required, and would otherwise be unproductive.  

Historically, the appellant's claims for service connection 
for bilateral hearing loss and for perforated eardrums were 
received in August 2000.  The appellant's claims were denied 
by a December 2001 rating decision by which it was determined 
that neither the appellant's diagnosed bilateral hearing loss 
nor his perforated eardrums were incurred as a result of his 
active service, but rather existed at the time of his entry 
into service.  The appellant appealed that decision, and the 
case has been referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Further, under the criteria set forth under 38 C.F.R. § 3.385 
(2002), impaired hearing will be considered to be a 
disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-captioned 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Here, as noted, it is uncontroverted that the appellant 
experiences bilateral hearing loss and that he was diagnosed 
with perforated eardrums at or near the time of his entry 
into active service.  The appellant's active duty for 
training began on January 15, 1983, and ended on February 8, 
1983, as reflected in his Form DD-214.  It does not appear 
from the record that the appellant actually began military 
training prior to his discharge from service.  In any event, 
it appears from the record that the appellant underwent a 
service entrance examination in November 1981, but denied 
experiencing any problems related to hearing loss.  The 
report of an audiometric examination conducted at that time 
reflected that the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
5
15
25
LEFT
30
20
5
15
30

Speech audiometry does not appear to have been conducted at 
that time, but in any event, the appellant's test results 
failed to then show an actual disability for VA benefits 
purposes.  

The appellant underwent a later service entrance examination 
on January 25, 1983.  At that time, the appellant reported 
that he had previously experienced hearing loss and other ear 
- related problems.  The examining physician noted that the 
appellant was shown to have had hearing loss at the time of 
his 1981 service entrance examination.  The appellant 
underwent an additional audiometric test which disclosed his 
puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
25
25
LEFT
40
40
20
25
20

Speech audiometry was again not conducted.  The appellant 
was, however shown to have a hearing loss disability in his 
left ear for VA disability purposes.  An additional 
audiometric examination was conducted on January 27, 1983, 
and the puretone thresholds, in decibels, were shown to be:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35

50
LEFT
40
40
35

50

Speech audiometry was conducted, and disclosed speech 
recognition ability of 40 percent in the right ear and of 30 
percent in the left ear.  The appellant was found to have 
bilateral hearing loss secondary to secretory otitis media.  
He was subsequently referred to the military clinic for 
evaluation.  On examination, the appellant was shown to have 
a retraction pocket in his left ear with perforation and some 
pain due to cold air.  A small retraction pocket was found in 
the right ear also, but no signs of perforation.  At that 
time, the appellant stated that he had a history of chronic 
ear problems.  

Later in January 1983, the appellant underwent Entrance 
Physical Standards Board Proceedings.  It was noted that the 
appellant had retracted tympanic membranes with bilateral 
conductive hearing loss, and that he had previously 
experienced chronic otitis media with hearing loss.  In 
addition, he was noted to have a perforation in the tympanic 
membrane in the left ear.  The appellant was subsequently 
discharged from service because it as found that he had 
failed to meet the procurement medical fitness standards.  
The appellant indicated that he concurred with the Standards 
Board's findings, and that he wished to be discharged from 
service as soon as possible.  

Other evidence submitted by the appellant in support of his 
claims for service connection include a private audiometric 
examination conducted in or about March 1989.  While not 
particularly legible, the private evaluation report discloses 
that the appellant experienced bilateral hearing loss, 
tinnitus, and a "stopped-up" feeling in his ears.  In 
addition, he submitted a signed lay affidavit from his 
father, dated in March 2002, stating that while the appellant 
had experienced earaches as a small child, he had not 
experienced such problems for some years.  The appellant's 
father went on to state that the appellant experienced 
chronic earaches following his return home from service.  
From statements made in support of his claim for benefits, 
the appellant indicated that he only had normal ear problems 
as a child, and that he was never advised of any perforated 
eardrums prior to service by either military or civilian 
health care-providers.  The appellant appears to assert via 
his statements that the perforations in his ears and related 
problems were incurred as a result of exposure to cold 
temperatures prior to the start of his basic training.  

Through his service representative, the appellant has argued 
that he should have been presumed to have been in sound 
condition upon his entry into service, pursuant to the 
provisions of 38 U.S.C.A. § 1132 (West 2002) and 38 C.F.R. 
§ 3.304(b) (2002).  Further, the appellant argues that 
pursuant to the holding of the VA General Counsel in 
VAOPGCPREC 3-2003, clear and unmistakable evidence must be 
shown to rebut the presumption of soundness.  Here, the Board 
finds that the results contained in the appellant's service 
entrance physical examination constitutes the required 
"clear and unmistakable evidence" necessary to rebut the 
presumption of soundness.  The appellant was shown to have 
bilateral hearing loss prior to his entry into service as 
reflected in the report of the November 1981 service entrance 
physical examination report.  Further, at the time of entry 
into service in January 1983, the appellant was shown to have 
hearing loss to a more severe degree, and such results formed 
the basis of his discharge from service due to his having 
been found to be unsuitable for enlistment for failure to 
meet the service procurement standards.  There is no medical 
or other evidence of record to suggest that the appellant's 
diagnosed bilateral hearing loss or perforated eardrums were 
incurred in or as a result of his active service.  It is 
clear from the record that the appellant's hearing loss pre-
existed service, and such is set forth clearly in the service 
entrance examination reports of November 1981 and January 
1983.  Moreover, the veteran indicated on his service 
entrance examination questionnaire of January 1983 that he 
had experienced hearing loss and other ear problems prior to 
service.  Such statements are in direct conflict with 
statements offered by the veteran and his father to the 
effect that he had no ear-related problems for years prior to 
service.  The Board finds that such responses as contained in 
the service entrance examination report of January 1983 as 
well as the history the veteran gave the medical intake 
personnel upon his entry into service is more dispositive 
here, because such responses and statements were offered 
contemporaneously with his ear-related complaints in January 
1983.  

The Board also recognizes that the appellant and his father 
have offered a number of statements attesting to the 
incurrence of his bilateral hearing loss and eardrum 
perforations.  As laypersons, lacking in medical training and 
expertise, however, those individuals are not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for service connection for bilateral hearing loss and 
for perforated eardrums.  His appeal with respect to those 
issues is therefore denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence has been found to be against the appellant's claim 
for service connection for bilateral hearing loss and for 
perforated eardrums, the doctrine is not for application 
here.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for perforated eardrums is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

